Title: To George Washington from Charles Pettit, 15 October 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Camp near Fredericksburg 15 Octr 1778
          
          As General Stark’s Complaint against Col. Lewis, Depy Q. Mr General at Albany, was addressed to your Excy, I take the Liberty of inclosing to you Col: Lewis’s Defence together with the Certificates he has transmitted as Vouchers for what he has asserted in his Letter. I have the Honour to be, very respectfully Your Excellency’s most obedient & most hum. Servt
          
            Cha. Pettit
          
        